     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 1 of 23
                                                                                              October 24, 2019 - 1

 1                                       UNITED STATES DISTRICT COURT

 2                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 3     ________________________________________________________________
                                         )
 4      ABDIQAFAR WAGAFE, et al., on     ) C17-00094-RAJ
        behalf of themselves and         )
 5      others similarly situated,       ) SEATTLE, WASHINGTON
                                         )
 6                       Plaintiffs,     ) October 24, 2019 -
                                         ) 10:00 a.m.
 7      v.                               )
                                         )
 8      DONALD TRUMP, President of the   ) Telephone Conference
        United States, et al.,           )
 9                                       )
                         Defendants.     )
10                                       )
       ________________________________________________________________
11
                         VERBATIM REPORT OF PROCEEDINGS
12                   BEFORE THE HONORABLE RICHARD A. JONES
                          UNITED STATES DISTRICT JUDGE
13     ________________________________________________________________

14

15       APPEARANCES:

16        For the Plaintiffs:                        David A. Perez
                                                     Heath L. Hyatt
17                                                   Perkins Coie
                                                     1201 3rd Avenue
18                                                   Suite 4900
                                                     Seattle, WA 98101
19

20        For the Defendants:                        Brian C. Kipnis
                                                     U.S. Attorney's Office
21                                                   700 Stewart Street
                                                     Suite 5220
22                                                   Seattle, WA 98101

23                                                   Jesse Busen
                                                     Lindsay M. Murphy
24                                                   U.S. Department of Justice
                                                     P.O. Box 878
25                                                   Ben Franklin Station
                                                     Washington, DC 20044
                  Proceedings stenographically reported and transcript produced with computer-aided technology


     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 2 of 23
                                                                                              October 24, 2019 - 2

 1                                                   Ethan B. Kanter
                                                     U.S. Department of Justice
 2                                                   Office of Immigration Litigation
                                                     Liberty Square Bldg.
 3                                                   450 5th Street N.W.
                                                     Washington, DC 20001
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                  Proceedings stenographically reported and transcript produced with computer-aided technology


     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 3 of 23
                                                                                              October 24, 2019 - 3

 1                      THE COURT:           Good morning.              This is Judge Jones in the

 2     matter of Wagafe v. Trump, Cause No. C17-94-RAJ.

 3             Will the parties please identify themselves, beginning first

 4     with the plaintiffs?

 5                      MR. PEREZ:           Thank you, Your Honor.                     David Perez and

 6     Heath Hyatt, Perkins Coie, for the plaintiffs.

 7                      THE COURT:           Thank you.

 8             Will you be the only --

 9                      MR. KIPNIS:            Good morning, Your Honor -- sorry.

10                      THE COURT:           And, counsel, who will be the speaking agent

11     for plaintiffs?

12                      MR. PEREZ:           Both David Perez, myself, and Heath Hyatt,

13     depending on the subjects the Court decides to cover.

14                      THE COURT:           All right.           Thank you.

15             Counsel for the defendants?

16                      MR. KIPNIS:            Good morning, Your Honor.                       Brian Kipnis,

17     Assistant United States Attorney, for defendants.

18                      THE COURT:           Are you the only one for the defense?

19                      MR. KIPNIS:            No, Your Honor.

20                      THE COURT:           All right.

21                      MR. BUSEN:           This is Jesse Busen, from the Department of

22     Justice, speaking for the defendants.

23                      MS. MURPHY:            Lindsay Murphy for the Department of

24     Justice as well.

25                      MR. KANTER:            Ethan Kanter, DOJ as well.                        Thanks.




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 4 of 23
                                                                                              October 24, 2019 - 4

 1                      THE COURT:           And who will be the speaking agents on

 2     behalf of the defendants?

 3                      MR. KIPNIS:            Your Honor, Brian Kipnis will be taking the

 4     lead on the extension issue.                          On the issues concerning the motion

 5     to compel, Jesse Busen will be taking the lead.

 6                      THE COURT:           All right.           Well, counsel, let's get

 7     started.          First of all, the Court is gravely disappointed by the

 8     fact that the parties have come to the Court with an additional

 9     continuation.              This would be the fifth continuance overall and

10     the third continuance that you have requested since the Court

11     granted the plaintiffs' motion to compel.                                    And, again, this

12     appears to the Court kicking the can, in resolving some of these

13     issues on discovery, further down the road.

14             Now, I need to put in context the situation this district is

15     in at this point in time.                        Now, plaintiffs' counsel, because they

16     reside in Seattle, and Mr. Kipnis is aware of the circumstances

17     for the judges on this bench.                           We have 12 judges, 11 of which

18     are -- 10, actually, which are generally available.                                            Ten of our

19     judges are in senior status, which means we only have two active

20     judges, myself and our chief judge.                               This puts us in a situation

21     where we are all double and sometimes triple set.                                          We have

22     another judge who's going to fully retire after May, which means

23     we have to redistribute his entire caseload.                                       So the pressure and

24     demands upon court time is enormous and it's precious, and this

25     Court has low tolerance for continuing cases again and again and




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 5 of 23
                                                                                              October 24, 2019 - 5

 1     again without resolution.                        The Court wants to see progression

 2     made on this case.                  I don't understand why some of the

 3     continuances and some of the delays have been taken.                                             The Court

 4     has issued orders in the past.                           The last motion that you filed,

 5     before the pending request for a continuance, is this four

 6     additional A-files which was filed.                               And I'm just not seeing the

 7     movement and progress on this case.

 8             So let's begin with plaintiffs' counsel.                                   Maybe you can help

 9     illuminate for the Court why this is taking so long, what the

10     delays are, what the obstacles are, and what roadblocks need to

11     be, essentially, eliminated so that you can move forward on this

12     case.

13                      MR. PEREZ:           Thank you, Your Honor.                     This David Perez of

14     Perkins Coie.

15             We take this case very seriously and the Court's calendar and

16     resources here.                We've communicated that to the defendants on

17     several occasions.                  Each and every request to extend the case

18     schedule has been at the request of the government, and, in

19     fairness, we do believe each of their requests have been made in

20     good faith.             We want to be accommodating in large part because of

21     what the Your Honor has highlighted, which is the Court's

22     resource issues, and we don't want to get into a fight over the

23     schedule, but these extension requests have been presented to us

24     as a fate accompli:                   We will not meet this deadline, Plaintiffs.

25     We need this case schedule adjusted.                                So if you don't agree by




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 6 of 23
                                                                                              October 24, 2019 - 6

 1     tomorrow, or by the day after tomorrow, we'll file a motion.                                                   And

 2     it's almost always in that setting, that setup, which is the

 3     deadline is upon us, we won't meet it, agree, or we will move.

 4     And we don't want to bring a fight in front of you, and so we

 5     have reluctantly accommodated these.                                But in our message in this

 6     last extension, we made clear -- first, we asked for certain

 7     concessions, and the government refused to give us a single

 8     concession, and then we said, fine, this will be the last

 9     extension we agree to.                     And we made that very clear.

10             At this point we don't see any alternative but to grant this,

11     to push it pursuant to this last stipulation in large part

12     because the government, despite the cutoff and despite the

13     Court-imposed deadlines, has not given us all the documents we

14     have requested, has not given us the redacted A-files.                                              And even

15     if you were to turn back the clock just a little bit, from your

16     order in July where you ordered our client A-files to be

17     produced, I believe it was within two weeks of that order, it

18     took them, what, six or seven weeks to produce it, and we still

19     haven't gotten the other four.                           And they said it would be

20     sometime in October, and we don't know when that "sometime" will

21     be, but we're at the end of October.

22             The problem is, without these documents, it's difficult to

23     impossible for us to depose their witnesses, identify the

24     witnesses, prepare -- identify, much less prepare, an expert, and

25     then prepare an expert report.




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 7 of 23
                                                                                              October 24, 2019 - 7

 1             We're hoping, based on representations made to us, that the

 2     documents will be given to us, you know, early next month, mid

 3     next month, which means we should be able to schedule some

 4     depositions, get an expert report, and have no further extensions

 5     whatsoever.             That's our position.

 6             There are a couple lingering issues we did want to flag for

 7     the Court that are nonscheduled related, but we can circle back

 8     to that if the Court has time at the end of the hearing.

 9                      THE COURT:           All right.           Thank you, counsel.

10             I will hear from counsel for the defendants.

11                      MR. KIPNIS:            Thank you, Your Honor.

12             Since this is a status conference, I don't want to engage in

13     an exercise of finger-pointing, despite the fact that the finger

14     was just pointed at us.

15             The fact of the matter in this case, Your Honor, is this is a

16     very one-sided discovery situation in which everything is being

17     asked of from the government, and plaintiffs are not only not

18     asked to give anything, but when they are asked, they haven't

19     given us anything.

20             But I don't want to go down that road, Your Honor.                                          I'm going

21     to tell you exactly what we have been doing, which is

22     considerable, monumental in my mind, in terms of what's been

23     asked of us and what we have done.                               And I will tell you, Your

24     Honor, also why this additional two-month extension is necessary.

25     But I will say, before I go into detail, these extension




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 8 of 23
                                                                                              October 24, 2019 - 8

 1     requests, the dialogue between plaintiffs and defendants is far

 2     different than what Mr. Perez portrayed.                                   They have been, on the

 3     large, cooperative discussions, working through problems with

 4     counsel.          Plaintiffs have needed these extensions as much as we

 5     have, and they have cooperated in asking the Court for these

 6     extensions.             And, frankly, if there was a complaint about the

 7     reasonableness of our requests, the necessity for our requests,

 8     the obligation to bring that up was in some kind of motion or

 9     resistance to these stipulations that they all joined in

10     voluntarily and enjoy the benefit of as much as we do.

11             Your Honor, we have in this case collected over 700,000

12     documents.            We have conducted linear review of 300,000 documents.

13     We have produced to date to plaintiffs on the order of 40,000

14     documents, including privilege declarations and privilege logs.

15     This has been a considerable effort that we have thrown resources

16     at in no case like I have ever experienced.                                      At one time we had

17     100 government attorneys reviewing documents on this case.                                                  We

18     pulled in people from different agencies from all through the

19     Department of Justice.                     It has been a remarkable cooperative

20     effort to get this done.

21             The reason this has been necessary is not because of some

22     failing on our part.                    The reason is because plaintiffs have

23     asked us for a ton of documents in a case involving one of the

24     most sensitive government programs, and that has presented a

25     document-production problem that is, in my experience,




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 9 of 23
                                                                                              October 24, 2019 - 9

 1     unparalleled.              Now, there may be other cases in which these kind

 2     of document problems arise, but this is the first in my

 3     experience like this.                    And, frankly, I have been quite proud of

 4     the effort that this team has put in to getting us where we are.

 5     And we are, Your Honor -- you should know -- we are almost at the

 6     finish line.             The finish line is in sight.                          We are 99 percent

 7     there in the effort that we have put in here.

 8             But what has occurred that has caused this last extension

 9     request is it stems from the Court's last order of July 9th.                                                   The

10     Court suggested to us -- and we took that suggestion very

11     seriously -- that we consider producing to plaintiffs an

12     additional one to five A-files.                            And we have been telling

13     plaintiffs all along --                      We have put in declarations to the Court

14     to show what an arduous process it is to produce those A-files.

15     And plaintiffs' request was an additional 100 A-files originally.

16     The Court denied that but suggested that we produce an additional

17     one to five.             And we took that suggestion very seriously, Your

18     Honor, and we agreed with plaintiffs that we would give them four

19     additional A-files.

20             We have been clear with plaintiffs, and I think we have been

21     very clear with the Court, that that's a process that is highly

22     complex because of the third-party agency equities that are

23     involved in those files.                       And as Your Honor knows from his

24     experience, I think, when you have different government agencies

25     trying to work through problems like these, it creates




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 10 of 23
                                                                                             October 24, 2019 - 10

 1     complications.               And the Justice Department stands to work through

 2     those complications, and we have been doing that, but it takes

 3     time and it takes effort, it takes line-by-line review of these

 4     cases, and then dialogue between the agencies to get everybody on

 5     the same page and to get these files produced.

 6             And so what we have asked here for, Your Honor, essentially,

 7     is another two months to get that done.                                   And we are on track to

 8     do that.          We expect to produce an A-file to plaintiffs next week.

 9     And we are very hopeful that we can get the rest of these

10     documents produced in time.                         But because of the involvement of

11     third-party agencies in these very sensitive issues, it

12     introduces an element of unpredictability that makes it very

13     difficult for us to come out with concrete deadlines and dates

14     that we can meet.                 And we are working very hard to get our

15     agencies to meet those.                      They're working hard, we're working

16     hard, but it's not an easy process, Your Honor.                                         But we take

17     these deadlines as seriously as anybody.

18             This decision to ask for this extension with plaintiffs was

19     not an easy one, it was not made lightly, and it is certainly not

20     made frivolously or because we aren't working hard and our

21     clients aren't working hard.                          We're working very hard to get this

22     done, and we are almost there.

23             So, Your Honor, I think this request is very well justified

24     under the circumstances.                       And, Your Honor, I'm very mindful of

25     the stress that's put on this Court, and I regret that and I




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 11 of 23
                                                                                             October 24, 2019 - 11

 1     regret the situation that we're in, and I wish there was

 2     something I could do about it, but there's not.                                         But we are

 3     mindful of the Court's problems, and we are taking them

 4     seriously.

 5             We have been working very hard to get this done, and I think

 6     we're there, Your Honor, I think we're almost there.                                             We just

 7     need this additional time to pull us over the finish line, and

 8     that's all we're asking for here.

 9                      THE COURT:           Now, if we're talking about a finish line,

10     that means there are specific things that need to be done to get

11     to the finish line.                   Can you itemize --

12                      MR. KIPNIS:            Correct.

13                      THE COURT:           -- or categorize for the Court exactly what

14     you anticipate to be done between now and whatever this proposed

15     date is in November?

16                      MR. KIPNIS:            I can, Your Honor.

17             So as I've indicated, we have four A-files to produce to

18     plaintiffs.             The other A-files, by the way, are done.                                   So we have

19     these four left.                We have one that we're giving to plaintiff --

20     producing to plaintiffs next week, and then we have the other

21     three to get done.                  We have approximately 500 pages -- or, sorry,

22     500 other documents that have various issues that we are working

23     through.          These are issues that have some serious issues

24     concerning national security hits, and we are working through

25     with the agencies to get those reviewed and get those off to




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 12 of 23
                                                                                             October 24, 2019 - 12

 1     plaintiff.            And our expectation is that we will have those

 2     reviewed, redacted, the privilege logs done, and any necessary

 3     supporting declarations done by the date that we have requested.

 4             Do you want more detail about those documents, Your Honor?

 5                      THE COURT:           Well, not at this time.

 6             One concern I have, counsel, from what I have seen, in terms

 7     of some of the redactions, it's wholesale redactions, and the

 8     Court's belief or perception of what redaction is supposed to be

 9     is that it's supposed to be pinpoint redactions as opposed to

10     pages or large sections and gaps.

11             Has that been taken into consideration in your submissions to

12     the Court and to opposing counsel?

13                      MR. KIPNIS:            Yes, Your Honor.                And I think to the extent

14     that that's an issue regarding the motion to compel that the

15     Court is considering today, I think we can speak to that more

16     specifically through Jesse Busen.                              And I think we can also, if

17     the Court is concerned that we are taking wholesale redactions on

18     an unjustified basis, we stand ready to provide unredacted copies

19     of those documents to the Court ex parte, in camera, if it would

20     like to ensure itself that we are taking those redactions

21     providently.

22                      THE COURT:           And that's for the, what is it, 30 files

23     now, or 25?

24                      MR. KIPNIS:            I think it's --

25                      THE COURT:           Twenty-five.




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 13 of 23
                                                                                             October 24, 2019 - 13

 1                      MR. KIPNIS:            I think it's 25.

 2                      THE COURT:           Now, the 25 --

 3                      MR. KIPNIS:            Yes.

 4                      THE COURT:           -- is that 25 plus the additional four that

 5     you've agreed, or is that complete, when we talk about the number

 6     25?

 7                      MR. KIPNIS:            Let me defer to Mr. Busen on that.

 8             Can you answer the Court's question, please, just to make

 9     sure we're giving them an accurate answer?

10                      MR. BUSEN:           With respect to -- excuse me.                          This is Jesse

11     Busen.

12             Your Honor, with respect to the motion to compel, that

13     specifically has to do with 25 documents that the government

14     previously produced.

15                      THE COURT:           25 documents, or 25 files?

16                      MR. BUSEN:           Twenty-five -- yes, 25 files.

17                      THE COURT:           Okay.

18                      MR. BUSEN:           Which comprise a few hundred pages of

19     information.             We had previously produced those documents.

20     Plaintiffs came to us asking us to provide fewer redactions on 38

21     documents.            We eventually negotiated it down to 25.                                  There were

22     fewer redactions on some of those.                               Others we had to draw a line

23     and say, you know, we have to assert the privilege on these

24     documents.            So what is in the motion to compel that's currently

25     pending are challenges to privilege assertions with respect to a




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 14 of 23
                                                                                             October 24, 2019 - 14

 1     specific set of 25 documents.

 2                      THE COURT:           All right.

 3             And, Mr. Kipnis, you were going through your checklist of

 4     what remains to be done to get to this magic finish line.                                                 What

 5     else is on your checklist?

 6                      MR. KIPNIS:            Yes.      It's the -- after next week, it will

 7     be the three A-files and approximately 500 other documents that

 8     have various issues with classified information that we are

 9     trying to work through, in at least -- certainly in one case, or

10     one group of classified documents.

11             I can itemize those for you if you would like, Your Honor,

12     what those are.

13                      THE COURT:           Why don't we go ahead and do that, counsel,

14     just so that we have --                      By the way, this is a matter of record.

15     I have a court reporter here.                           I did the courtesy of not

16     requiring counsel to travel from back East and make it easier for

17     all parties, but I do have this on record.                                     So if there's any

18     question or need for a transcript, that's always available for

19     the parties.             So I wanted to make that disclosure on the record.

20             So please continue, counsel.

21                      MR. KIPNIS:            Okay.       Thank you, Your Honor.

22             Of the 500 documents, there are approximately 300 CARRP, what

23     are called CARRP case-tracking spreadsheets, some of which are

24     several hundred to a thousand pages in length.                                        There's about a

25     dozen of those of that length.                           There are PowerPoints involved.




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 15 of 23
                                                                                             October 24, 2019 - 15

 1     They appear to use real-life examples, including names, dates of

 2     birth, and the third-party agencies involved.                                       These are

 3     individuals who have been subject to national security

 4     investigations.                So those are being reviewed by third-party

 5     agencies with equities, and that's why those are being delayed.

 6             We have, as a second category, approximately 35 -- sorry, 30

 7     classified documents related to the named plaintiffs that were

 8     logged in the protologues provided to plaintiffs last spring.                                                    So

 9     plaintiffs have asked for further information about these

10     approximately 30 documents which relate just to the named

11     plaintiffs, and those are under review by USCIS and DOJ.                                                We

12     expect to be able to produce those by November 29th.                                             That is the

13     date that I'm being given for that.

14             We have approximately 150 documents related to the named

15     plaintiffs which were collected from FDNS, an agency within

16     USCIS, that are under review for classified information.                                                We

17     believe that many of these documents are duplicates of documents

18     in the named plaintiffs' A-files, but some are not.                                            So those are

19     under review by USCIS and DOJ, and we expect those to be produced

20     by November 29th.

21                      THE COURT:           In your production -- counsel, excuse me --

22     in your production, are you cross-referencing or cross-indexing

23     so that there's not duplication?

24                      MR. KIPNIS:            Can you repeat the question, Your Honor?

25     I'm sorry.




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 16 of 23
                                                                                             October 24, 2019 - 16

 1                      THE COURT:           I'm just trying to make sure that if you are

 2     producing --             Because you've used the words "they may have

 3     already been produced," I'm just trying to minimize the volume by

 4     asking you, are your folks indexing the documents so that you

 5     know that they have already been produced so that there's not --

 6                      MR. KIPNIS:            Yes.

 7                      THE COURT:           -- a double set of documents coming to the

 8     Court or to the parties?

 9                      MR. KIPNIS:            Yes.      That's one of the things we're trying

10     to verify.

11                      THE COURT:           Okay.

12             All right.           Please continue.

13                      MR. KIPNIS:            That's my list, essentially.

14                      THE COURT:           All right.           Well, I don't know if your other

15     counsel have anything else on their list to get to this deadline.

16                      MR. KIPNIS:            Let me ask if anybody -- Lindsay, do you

17     want to join in?                Is there anything you wanted to add to what I

18     just said?

19                      MS. MURPHY:            Yes, Brian.            Thanks.

20             Your Honor, this is Lindsay Murphy for DOJ.                                     I just wanted to

21     make one correction to what Brian had provided.                                         His list is

22     accurate except for with regard to about 300 CARRP case-tracking

23     spreadsheets.              Brian noted that there were only about a dozen or

24     so that are several hundred to a thousand pages in length.

25     There's actually about 200 or so that are several hundred to a




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 17 of 23
                                                                                             October 24, 2019 - 17

 1     thousand pages in length, and there are about one dozen CARRP

 2     training PowerPoints.                    So there's a significant volume of

 3     documents in a spreadsheet that we have been going through.

 4                      THE COURT:           Okay.

 5                      MS. MURPHY:            That's all I have to add.

 6                      THE COURT:           Anything other counsel for the defense have

 7     any other information to supplement?

 8                      MR. BUSEN:           No, Your Honor.

 9                      MR. KANTER:            No, Your Honor.

10                      THE COURT:           All right.           Now, as far as the third-party

11     agency review, are they aware and have you made them aware of the

12     deadlines and the urgency that this Court is imposing on the

13     parties to get this discovery completed?

14                      MR. KIPNIS:            Yes, Your Honor.                I would say that that is

15     very true.            We're having ongoing meetings with the agencies, and

16     we are emphasizing constantly the importance of meeting the

17     Court's deadlines and getting this job done, and that is

18     something we are working very hard with them on.                                          It's the

19     difficulty of the task and the amount of time that it takes to

20     conduct these line-by-line reviews and get these issues as they

21     arise coordinated that's taking the time.                                    It's not the lack of

22     seriousness of any of our -- either our client agencies or the

23     third-party agencies that are involved in this effort.

24                      THE COURT:           All right.           Any further representation to be

25     made by the defense?




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 18 of 23
                                                                                             October 24, 2019 - 18

 1                      MR. KIPNIS:            No, Your Honor.

 2                      THE COURT:           All right.           Counsel for the plaintiffs, any

 3     response?

 4                      MR. PEREZ:           Just a few things.

 5             First, I don't think any of us on our end have thought or

 6     have accused the government of bad faith in the discovery.                                                  I

 7     just wanted to point that out.

 8             Second, it's our experience, and I imagine it's also the

 9     Court's experience at times, the documents that are produced last

10     tend to be the most important and valuable, and so we're going to

11     need time to review, I believe, the three categories:                                              500 files,

12     the 30 files relating to our named plaintiffs, and the

13     spreadsheets that they're referring to will be incredibly

14     important for our experts.                        And so we are eagerly -- we hope to

15     receive them by the end of this next month, pursuant to the

16     government's representations, and then I believe the parties will

17     be able to work together on internal deadlines in a manner that

18     would not require the trial schedule to slip any further.                                                 Even

19     if it is, we need to be flexible on deadlines before the trial

20     schedule, before the trial.                         If we can get these documents in

21     time, we should be able to stick to this last stipulation.

22             As for the redactions concerning this current motion to

23     compel, we do have some thoughts on that motion, if the Court was

24     planning on having some argument on that.

25                      THE COURT:           Well, I wasn't expecting it, counsel, and I




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 19 of 23
                                                                                             October 24, 2019 - 19

 1     don't believe it's fully ripe, in terms of all the briefing to

 2     come in at this point.                     Correct?

 3                      MR. PEREZ:           Understood.

 4                      THE COURT:           Is that correct?

 5                      MR. PEREZ:           We've just received the unredacted

 6     documents.            We obviously have not seen those.

 7                      THE COURT:           Right.

 8                      MR. PEREZ:           If the Court wishes for further briefing,

 9     we're happy to do so.

10                      THE COURT:           All right.           We are just checking that.                        I

11     think that -- I don't believe there's any outstanding -- I don't

12     need any additional briefing, other than what you've already

13     provided.           That's adequate.                I believe that the briefs that the

14     parties needed to file have been filed at this point in time.

15             The next question, counsel, is, how realistic are the balance

16     of the dates that you've proposed if the Court grants this

17     request?          Assuming that the government can meet the deadline on

18     November 29 for a final completion of full production, again,

19     subject to the motion to compel, how realistic are the balance of

20     these dates?             Because some of these dates are pretty tight by way

21     of turnaround.               For example, expert witness disclosure reports

22     are due January 31, 2020, and the deadline for depositions of the

23     experts is February 14th.

24             It sounds like there's a tremendous amount of work.                                           I'm not

25     trying to force you to stretch this out anymore, but I just want




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 20 of 23
                                                                                             October 24, 2019 - 20

 1     to make sure that the parties have taken a realistic approach to

 2     what you are going to need to do in light of the volume of

 3     discovery.            Counsel has just made representations about the

 4     thousands and maybe the 200,000 and 300,000 documents that have

 5     been recovered or reviewed.                         And I just want to make sure that,

 6     again, you are not going to come to this Court, after some of

 7     these deadlines have been met with discovery, asking for

 8     postponements for what you need to do to get this case fully

 9     prepared for trial.

10                      MR. PEREZ:           For plaintiff, this is David Perez.

11             You know, if we get the documents by November 29, whatever

12     trial date the Court sets, either today or sometime after today,

13     our intention would be for that to be the stake in the ground and

14     to not move that.                 And if the parties need to work together on

15     some flexibility -- for instance, right now, you know, deadlines

16     for depositions would be February 14th -- the parties can always

17     just informally agree that you have got until February 28th, or

18     something along those lines.                          But we should keep -- whatever

19     trial date we set now should be set, and then our intention would

20     be it's realistic, and to the extent we need to have flexibility

21     on other dates, we could informally work that out as parties

22     routinely do.

23                      THE COURT:           All right.

24                      MR. KIPNIS:            Your Honor, this is Brian Kipnis again.

25     And I think in terms of what Mr. Perez just said, we would




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 21 of 23
                                                                                             October 24, 2019 - 21

 1     absolutely agree that given -- particularly given what the Court

 2     has told us today, we will be committed to keeping that trial

 3     date and working within that framework to try and bring this case

 4     to its conclusion by that trial date.                                 So we also would agree

 5     that we'll be honoring the trial date that we're requesting.

 6                      THE COURT:           Now, one of the things that came up in the

 7     communications by the parties, at least from the government's

 8     perspective, is to submit for the Court's in camera review an

 9     inspection.             I think that's appropriate, counsel, so I'm going to

10     require that you do do that, because I can't make a determination

11     one way or the other without that type of review.                                          This is what I

12     have done in the past, and I don't see any reason to vary from

13     that in this particular case as well.

14             And so, counsel, when do you believe that that will be

15     produced to the Court?

16                      MR. KIPNIS:            I believe we can -- let me defer to

17     Mr. Busen on that, but I think we can do that relatively quickly,

18     Your Honor.

19             Mr. Busen, can you address that?

20                      MR. BUSEN:           In reference to the 25 documents that are at

21     issue in this motion to compel, Lindsay, you know more about

22     producing these than I do.                        But, yeah, I think we can turn that

23     around fairly quickly.

24                      THE COURT:           Now, what's "fairly quickly" mean?

25                      MS. MURPHY:            This is Lindsay Murphy for DOJ.




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 22 of 23
                                                                                             October 24, 2019 - 22

 1             Your Honor, I think we could try to aim to do that within the

 2     week.

 3                      THE COURT:           All right.           Then I'm going to require that

 4     that be produced to this Court, and I will give you until next

 5     Friday.

 6                      MS. MURPHY:            Thank you, Your Honor.

 7                      THE COURT:           That's November 1st.

 8                      MR. KIPNIS:            We will do that, Your Honor.

 9                      THE COURT:           Now, Mr. Perez, I belive you said if the

10     Court had time that there's some lingering issues.

11                      MR. PEREZ:           The only two lingering issues was the motion

12     to compel, which the Court just asked for the unredacted copies,

13     so the Court will address that later, and the only other

14     lingering issue was the sanctions motion that the Court granted

15     in part and granted fees on.

16             The government and the plaintiffs agreed that we would hold

17     off on requiring the government to pay the fees until the Court

18     made a final decision on that amount, and that amount, I believe,

19     was Docket 231, and we just hadn't gotten an order on that.

20     Because we made an agreement with defendants that we'd await for

21     any payment until the final amount, we had just wanted to flag

22     that for the Court to see if we can put a bind on that.

23                      THE COURT:           Okay.       I will take that under advisement.

24             All right.           Anything further, counsel, since I have you all

25     on the phone?




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
     Case 2:17-cv-00094-RAJ Document 299 Filed 10/25/19 Page 23 of 23
                                                                                             October 24, 2019 - 23

 1                      MR. KIPNIS:            Nothing from defendants, Your Honor.

 2                      THE COURT:           Plaintiffs?

 3                      MR. PEREZ:           Nothing from plaintiffs, Your Honor.

 4                      THE COURT:           All right, counsel.

 5             Counsel, again, I don't want you to think the Court is just

 6     unnecessarily coming down on either one of the parties.                                               It's

 7     just that we're in a bind here in this jurisdiction, and I'm

 8     trying to manage my calendar, manage my docket, and make the

 9     lawyers do the work that they need to do to get this case moving

10     in an expeditious fashion, to the extent that we can.

11             So if there's nothing further, we will be in recess.                                            Thank

12     you.

13                      MR. KIPNIS:            Thank you, Your Honor.

14                      MR. PEREZ:           Thank you.

15                                                     (Adjourned.)

16

17                                             C E R T I F I C A T E

18              I, Nickoline M. Drury, RMR, CRR, Court Reporter for the

19     United States District Court in the Western District of

20     Washington at Seattle, do certify that the foregoing is a correct

21     transcript, to the best of my ability, from the record of

22     proceedings in the above-entitled matter.

23

24                                               /s/ Nickoline Drury

25                                               Nickoline Drury




     Nickoline Drury, RMR, CRR - Federal Court Reporter - (206)370-8508 - 700 Stewart Street, Suite 17205, Seattle, WA 98101
